Exhibit 10.43

CYTOKINETICS, INCORPORATED

Shares of Common Stock

(par value $0.001 per share)

Controlled Equity OfferingSM

Sales Agreement

September 4, 2015

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Cytokinetics, Incorporated, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent shares of common stock
(the “Placement Shares”) of the Company, par value $0.001 per share (the “Common
Stock”) ; provided, however, that in no event shall the Company issue or sell
through the Agent such number or dollar amount of Placement Shares that would
(a) exceed the number or dollar amount of shares of Common Stock registered on
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) exceed the number of authorized but unissued shares
of Common Stock, (c) exceed the number or dollar amount of shares of Common
Stock permitted to be sold under Form S-3 (including Instruction I.B.6. thereof,
if applicable) or (d) exceed the number or dollar amount of shares of Common
Stock for which the Company has filed a Prospectus (defined below) (the lesser
of (a), (b), (c) and (d), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that Agent shall have no obligation in connection with such compliance. The
issuance and sale of Placement Shares through Agent will be effected pursuant to
the Registration Statement to be filed by the Company and to be declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3, including a prospectus relating to the
Placement Shares to be issued from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations thereunder.
Following the date that such registration statement is declared effective by the
Commission, the Company will furnish to the



--------------------------------------------------------------------------------

Agent, for use by the Agent, copies of the prospectus included as part of such
registration statement relating to the Placement Shares. The Company may file
one or more additional registration statements from time to time that will
contain a prospectus and related prospectus supplement, if applicable, with
respect to the Placement Shares. Except where the context otherwise requires,
such registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The prospectus or prospectuses
relating to the Placement Shares, including all documents incorporated therein
by reference, included in the Registration Statement, as it may be supplemented,
if necessary, by any prospectus supplement, in the form in which such prospectus
or prospectuses and/or prospectus supplement have most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with the then issued Issuer Free Writing Prospectus(es)
(defined below), is herein called the “Prospectus.”

Any reference herein to the Registration Statement, any Prospectus or any Issuer
Free Writing Prospectus shall be deemed to refer to and include the documents,
if any, incorporated by reference therein (the “Incorporated Documents”),
including, unless the context otherwise requires, the documents, if any, filed
as exhibits to such Incorporated Documents. Any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act on or after the
most-recent effective date of the Registration Statement, or the date of the
Prospectus or such Issuer Free Writing Prospectus, as the case may be, and
incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the parties) of the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) the Agent declines to accept the terms contained therein for any
reason, in its sole discretion, which declination must occur within two
(2) Business Days (as defined below) of the receipt of the Placement Notice,
(ii) the entire amount of the Placement Shares thereunder have been sold,
(iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 12. The

 

-2-



--------------------------------------------------------------------------------

amount of any discount, commission or other compensation to be paid by the
Company to Agent in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 2. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to the Agent and the Agent
does not decline such Placement Notice pursuant to the terms set forth above,
and then only upon the terms specified therein and herein. In the event of a
conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by Agent. Subject to the terms and provisions of
this Agreement, the Agent, for the period specified in the Placement Notice,
will use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable state and federal laws, rules and regulations
and the rules of the NASDAQ Stock Market (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act Regulations, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, the Agent may also sell Placement Shares by any
other method permitted by law, including but not limited to in privately
negotiated transactions, subject to prior written consent by the Company.
“Trading Day” means any day on which Common Stock is traded on the Exchange.

4. Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such Suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived,
provided, however, that such waiver shall not apply for the Representation Date
(defined below) occurring on the date that the Company files its annual report
on Form 10-K. Each of the parties agrees that no such notice under this
Section 4 shall be effective against any other party unless it is made to and
acknowledged by one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 

-3-



--------------------------------------------------------------------------------

5. Sale and Delivery to the Agent; Settlement.

(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by the Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable law and regulations to sell such Placement
Shares as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.

(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares on the date of such sale. The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Agent, after deduction for (i) the Agent’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
and (ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Agent’s or its designee’s account (provided
the Agent shall have given the Company written notice of such designee at least
one (1) Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date through no fault of the Agent, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

 

-4-



--------------------------------------------------------------------------------

(d) Denominations; Registration. Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one (1) full Business Day before the Settlement
Date. The certificates for the Placement Shares, if any, will be made available
by the Company for examination and packaging by the Agent in The City of New
York not later than noon (New York time) on the Business Day prior to the
Settlement Date.

(e) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing.
Further, under no circumstances shall the Company cause or permit the aggregate
offering amount of Placement Shares sold pursuant to this Agreement to exceed
the Maximum Amount.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below), unless such representation, warranty
or agreement speaks as of a different time:

(a) Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of the Agent that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the applicable conditions for the use of Form S-3 under the Securities Act.
The Registration Statement has been filed or will be filed with the Commission
and has been or will be declared effective by the Commission under the
Securities Act prior to the issuance of any Placement Notices by the Company.
The Prospectus will name the Agent as the agent in the section entitled “Plan of
Distribution.” The Company has not received, and has no notice of, any order of
the Commission preventing or suspending the use of the Registration Statement,
or threatening or instituting proceedings for that purpose. The Registration
Statement and the offer and sale of Placement Shares pursuant to this Agreement
hereby meet the requirements of Rule 415 under the Securities Act and comply in
all material respects with said Rule. Any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement have
been or will be so described or filed. Copies of the Registration Statement, the
Prospectus, and any amendments or supplements thereto and all Incorporated
Documents that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to the Agent and
its counsel. The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than

 

-5-



--------------------------------------------------------------------------------

the Registration Statement and the Prospectus and any Issuer Free Writing
Prospectus (as defined below) to which the Agent has consented, any such consent
not to be unreasonably withheld conditioned or delayed. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is currently listed
on the Exchange under the trading symbol “CYTK” The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Exchange, nor has the Company received any notification that the Commission or
the Exchange is contemplating terminating such registration or listing. To the
Company’s knowledge, it is in compliance with all applicable listing
requirements of the Exchange. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements.

(b) No Misstatement or Omission. The Registration Statement, when it becomes
effective, will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
Incorporated Documents did not, and any further Incorporated Documents filed
after the date of this Agreement will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading. The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by Agent specifically for use in the preparation
thereof.

(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act.

(d) Financial Information. The financial statements of the Company included or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, together with the related notes and
schedules, comply in all material respects with the requirements of the
Securities Act and the Exchange Act and present fairly, in all material
respects, the financial position of the Company at the dates indicated and the
statements of operations, statements of stockholders’ equity and statements of
cash flows of the Company for the periods specified (subject to normal year end
audit adjustments for interim financial statements) and have been prepared in
conformity with GAAP (as defined below) applied on a consistent basis during the
periods involved; the summary and selected financial data with respect to the
Company and the Subsidiaries (as defined below) included in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
fairly

 

-6-



--------------------------------------------------------------------------------

present in all material respects the information shown therein as at the
respective dates and for the respective periods specified and are derived from
the financial statements set forth in the Registration Statement and the
Prospectus and other accounting records of the Company. No other schedules or
financial statements are required to be included in the Registration Statement,
or the Prospectus. The Company and the Subsidiaries (as defined below) do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), not described in the Registration Statement
(excluding the exhibits thereto), and the Prospectus; and all disclosures
contained or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply, in all material respects, with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

(e) Conformity with EDGAR Filing. The Prospectus delivered to the Agent for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

(f) Organization. The Company and each of its Subsidiaries (as defined below)
has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as currently being
conducted and as described in the Registration Statement and the Prospectus, and
is duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified in any such
jurisdiction would not reasonably be expected to, individually or in the
aggregate, have a material adverse effect on the assets, business, operations,
financial condition, prospects, stockholders’ equity or results of operations of
the Company and the Subsidiaries (as defined below) taken as a whole, or prevent
or materially interfere with the consummation of the transactions contemplated
hereby (a “Material Adverse Effect”).

(g) Subsidiaries. The Company has no subsidiaries other than those set forth on
Schedule 4 (collectively, the “Subsidiaries”). The Company does not own,
directly or indirectly, any shares of stock or any other equity or long-term
debt securities of any other corporation or have any equity interest in any
other corporation, partnership, joint venture, association, trust or other
entity.

(h) No Violation or Default. Neither the Company nor any of its Subsidiaries are
in breach or violation of nor in default under (nor has any event occurred
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness under)
(i) its charter or by-laws or similar organizational documents; (ii) any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of its properties or assets may be bound or affected; or (iii) any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be

 

-7-



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. To the Company’s knowledge, no other
party under any material contract or other agreement to which it or any of its
Subsidiaries is a party is in default in any respect thereunder where such
default would have a Material Adverse Effect.

(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the Free
Writing Prospectuses, if any (including any Incorporated Document), there has
not been (i) any Material Adverse Effect or the occurrence of any development
that the Company reasonably expects will result in a Material Adverse Effect,
(ii) other than as contemplated by this Agreement, any transaction which is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any material change in
the capital stock (other than as a result of the sale of Placement Shares) or
outstanding long-term indebtedness of the Company or any of its Subsidiaries or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than in each case above in
the ordinary course of business or as otherwise disclosed in the Registration
Statement or Prospectus (including any document deemed incorporated by reference
therein).

(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights
pursuant to the Company’s charter, bylaws or any agreement or other instrument
to which the Company is a party or by which the Company is bound. The Company
has an authorized, issued and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates referred to therein
and such authorized capital stock conforms in all material respects to the
description thereof set forth in the Registration Statement and the Prospectus.
The description of the securities of the Company in the Registration Statement
and the Prospectus is complete and accurate in all material respects. Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, there are no options, warrants, agreements,
commitments, contracts or other rights in existence to purchase or acquire from
the Company whether through a conversion, exchange or otherwise any shares of
the capital stock of the Company or other securities (other than as a result of
the grant of stock options under the Company’s existing equity incentive plans
after the date(s) set forth in the Registration Statement and the Prospectus.

(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and to perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable in accordance with its terms, except as rights to
indemnification or contribution hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.

(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment

 

-8-



--------------------------------------------------------------------------------

therefor as provided herein, will be duly authorized, validly issued, fully paid
and nonassessable and free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or omission of the Agent or a
purchaser), including any statutory or contractual preemptive rights, resale
rights, rights of first refusal or other similar rights, and will be registered
pursuant to Section 12 of the Exchange Act. The Placement Shares, when issued,
will conform in all material respects to the description of the Placement Shares
contained in the Registration Statement and the Prospectus under the caption
“Description of Capital Stock”.

(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement or the issuance and sale by the Company of the
Placement Shares, except for (i) the registration of the Placement Shares under
the Securities Act; and (ii) such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange in connection with the sale of the Placement
Shares by the Agent.

(n) No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company, (ii) no Person has any preemptive rights, resale rights, rights
of first refusal, rights of co-sale or any other rights (whether pursuant to a
“poison pill” provision or otherwise) to purchase any Common Stock or shares of
any other capital stock or other securities of the Company, (iii) no Person has
the right to act as an underwriter or as a financial advisor to the Company in
connection with the offer and sale of the Placement Shares, and (iv) no Person
has the right, contractual or otherwise, to require the Company to register
under the Securities Act any Common Stock or shares of any other capital stock
or other securities of the Company, or to include any such shares or other
securities in the Registration Statement or the offering contemplated thereby,
whether as a result of the filing or effectiveness of the Registration Statement
or the sale of the Placement Shares as contemplated thereby or otherwise.

(o) Independent Public Accounting Firm. PricewaterhouseCoopers LLP (the
“Accountant”), whose report on the financial statements of the Company is filed
with the Commission as part of the Company’s most recent Annual Report on Form
10-K filed with the Commission and incorporated by reference into the
Registration Statement and the Prospectus, are and, during the periods covered
by their report, were an independent registered public accounting firm within
the meaning of the Securities Act and the Public Company Accounting Oversight
Board (United States). To the Company’s knowledge the Accountant is not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

(p) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or the termination of which is disclosed in
documents filed by the Company on EDGAR, are legal, valid and binding
obligations of the Company enforceable in accordance with

 

-9-



--------------------------------------------------------------------------------

their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof, except for any unenforceability that, individually or in the aggregate,
would not have a Material Adverse Effect.

(q) No Litigation. Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory audits or investigations, to which the Company or a Subsidiary is a
party or to which any property of the Company or any of its Subsidiaries is the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its Subsidiaries, would have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement; to the Company’s knowledge, no such actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or threatened by others that, individually or in the
aggregate, would have a Material Adverse Effect or materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement; and (i) there are no current or pending legal, governmental or
regulatory audits or investigations, actions, suits or proceedings that are
required under the Securities Act to be described in the Prospectus that are not
so described; and (ii) there are no contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement that are not so filed.

(r) Consents and Permits. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries have made all filings,
applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
governmental or regulatory authorities (including, without limitation, the
United States Food and Drug Administration (the “FDA”), the United States Drug
Enforcement Administration or any other foreign, federal, state, provincial,
court or local government or regulatory authorities including self-regulatory
organizations engaged in the regulation of clinical trials, pharmaceuticals,
biologics or biohazardous substances or materials) necessary for the ownership
or lease of their respective properties or to conduct its businesses as
described in the Registration Statement and the Prospectus (collectively,
“Permits”), except for such Permits the failure of which to possess, obtain or
make the same would not have a Material Adverse Effect; the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Permits, except where the failure to be in compliance would not have a Material
Adverse Effect; all of the Permits are valid and in full force and effect,
except where any invalidity, individually or in the aggregate, would not be
reasonably expected to have a Material Adverse Effect; and neither the Company
nor any of its Subsidiaries has received any written notice of proceedings
relating to the limitation, revocation, cancellation, suspension, modification
or non-renewal of any such Permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would be reasonably
expected to have a Material Adverse Effect, or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course to the extent required. To the extent required by applicable
laws and regulations of the FDA, the Company or the applicable Subsidiary has
submitted to the FDA an

 

-10-



--------------------------------------------------------------------------------

Investigational New Drug Application or amendment or supplement thereto for each
clinical trial it has conducted or sponsored or is conducting or sponsoring; all
such submissions were in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA with respect to any such submissions.

(s) Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor any of its Subsidiaries has failed to
file with the applicable regulatory authorities (including, without limitation,
the FDA, or any foreign, federal, state, provincial or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any required filing, declaration, listing, registration, report or submission,
except for such failures that, individually or in the aggregate, would not have
a Material Adverse Effect; except as disclosed in the Registration Statement and
the Prospectus, all such filings, declarations, listings, registrations, reports
or submissions were in compliance with applicable laws when filed and no
deficiencies have been asserted by any applicable regulatory authority with
respect to any such filings, declarations, listings, registrations, reports or
submissions, except for any deficiencies that, individually or in the aggregate,
would not have a Material Adverse Effect. The Company has operated and currently
is, in all material respects, in compliance with the United States Federal Food,
Drug, and Cosmetic Act, all applicable rules and regulations of the FDA and
other federal, state, local and foreign governmental bodies exercising
comparable authority.

(t) Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus, the Company and its Subsidiaries own, possess, license or have
other rights to use all foreign and domestic patents, patent applications, trade
and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement and the Prospectus (i) there are no
rights of third parties to any such Intellectual Property owned by the Company
and its Subsidiaries; (ii) to the Company’s knowledge, there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding or claim; (iv) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; (v) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (vi) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (vii) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of

 

-11-



--------------------------------------------------------------------------------

clauses (i)-(vii) above, for any such infringement by third parties or any such
pending or threatened suit, action, proceeding or claim as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and except, in the case of clause (vii) above, for any
non-compliance as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(u) Clinical Studies. To the Company’s knowledge, the preclinical studies and
tests and clinical trials conducted or sponsored by the Company and described in
the Prospectus were, and, if still pending, are being, conducted in all material
respects in accordance with the experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards
for products or product candidates comparable to those being developed by the
Company; the descriptions of such studies, tests and trials, and the results
thereof, contained in the Prospectus are accurate and complete in all material
respects; the Company is not aware of any tests, studies or trials not described
in the Prospectus, the results of which reasonably call into question the
results of the tests, studies and trials described in the Prospectus; and the
Company has not received any written notice or correspondence from the FDA or
any foreign, state or local governmental body exercising comparable authority or
any institutional review board or comparable authority requiring the
termination, suspension, clinical hold or material modification of any tests,
studies or trials.

(v) Market Capitalization. At the time the Registration Statement is declared
effective, and at the time the Company’s most recent Annual Report on Form 10-K
was filed with the Commission, the Company met the then applicable requirements
for the use of Form S-3 under the Securities Act, including but not limited to
Instruction I.B.1 of Form S-3. The aggregate market value of the outstanding
voting and non-voting common equity (as defined in Securities Act Rule 405) of
the Company held by persons other than affiliates of the Company (as defined in
Securities Act Rule 405, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company) (the “Non-Affiliate Shares”), was equal to or greater than $75
million (calculated by multiplying (x) the highest price at which the common
equity of the Company was last sold on the Exchange within 60 days of the date
of the filing of the Registration Statement times (y) the number of
Non-Affiliate Shares). The Company is not a shell company (as defined in Rule
405 under the Securities Act) and has not been a shell company for at least 12
calendar months previously and if it has been a shell company at any time
previously, has filed current Form 10 information (as defined in Instruction
I.B.6 of Form S-3) with the Commission at least 12 calendar months previously
reflecting its status as an entity that is not a shell company.

(w) No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(x) Certain Market Activities. Neither the Company, nor any of the Subsidiaries,
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(y) Broker/Dealer Relationships. Neither the Company nor any of the Subsidiaries
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

(z) No Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(aa) Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign income and franchise tax returns and other material tax
returns which have been required to be filed by the Company or a Subsidiary, or
have properly requested extensions thereof, and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to so file or pay
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any of its Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted against it which would not
reasonably be expected to have a Material Adverse Effect.

(bb) Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title to all real property owned by them, good and valid
title to all tangible personal property described in the Registration Statement
or the Prospectus as being owned by them that are material to the businesses of
the Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or (ii) would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. Any real or tangible personal
property described in the Registration Statement or Prospectus as being leased
by the Company and any of its Subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or any of
its Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect. Each of the properties of the
Company and its Subsidiaries complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to such properties), except if and to
the extent disclosed in the Registration Statement or Prospectus or except for
such failures to comply that would not, individually or in the aggregate,
reasonably be expected to interfere in any material respect with

 

-13-



--------------------------------------------------------------------------------

the use made and proposed to be made of such property by the Company and its
Subsidiaries or otherwise be reasonably expected to have a Material Adverse
Effect. None of the Company or its subsidiaries has received from any
governmental or regulatory authorities any notice of any condemnation of, or
zoning change affecting, the properties of the Company and its Subsidiaries, and
the Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

(cc) Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(dd) Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles (“GAAP”) and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus).
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to provide reasonable assurance that material
information relating to the Company and each of its Subsidiaries is made known
to the certifying officers by others within those entities, including during the
period in which the Company’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the

 

-14-



--------------------------------------------------------------------------------

effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
were effective. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in
Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

(ee) Sarbanes-Oxley. There is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to
comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

(ff) Finder’s Fees. Neither the Company nor any of the Subsidiaries has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions herein contemplated, except as may otherwise
exist with respect to Agent pursuant to this Agreement.

(gg) Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would result in a Material Adverse Effect.

(hh) Investment Company Act. Neither the Company nor any of the Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(ii) Operations. The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company (collectively, the “Money Laundering Laws”),
except as would not result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(jj) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not

 

-15-



--------------------------------------------------------------------------------

limited to, any structural finance, special purpose or limited purpose entity
(each, an “Off Balance Sheet Transaction”) that would reasonably be expected to
affect materially the Company’s liquidity or the availability of or requirements
for its capital resources, including those Off Balance Sheet Transactions
described in the Commission’s Statement about Management’s Discussion and
Analysis of Financial Conditions and Results of Operations (Release Nos.
33-8056; 34-45321; FR-61), required to be described in the Prospectus which have
not been described as required.

(kk) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(ll) ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”) (except to the extent
where any non-compliance would not result in material liability to the company)
; (ii) during the last six plan years, no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred which
would result in a material liability to the Company with respect to any such
plan excluding transactions effected pursuant to a statutory or administrative
exemption; and (iii) for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

(mm) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

(nn) Agent Purchases. The Company acknowledges and agrees that the Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent each Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

-16-



--------------------------------------------------------------------------------

(pp) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
properties and as is customary for companies engaged in similar businesses in
similar industries.

(qq) No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, any Subsidiary, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of them, on the one hand, and the directors, officers, or stockholders
of the Company or, to the Company’s knowledge, any Subsidiary, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) except as described
in the Prospectus, there are no material outstanding loans or advances or
material guarantees of indebtedness by the Company or, to the Company’s
knowledge, any Subsidiary to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them;
(v) the Company has not offered, or caused any placement agent to offer, Common
Stock to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company or any Subsidiary to alter the customer’s or supplier’s
level or type of business with the Company or any Subsidiary or (B) a trade
journalist or publication to write or publish favorable information about the
Company or any Subsidiary or any of their respective products or services, and
(vi) neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
employee or agent of the Company or any Subsidiary has made any payment of funds
of the Company or any Subsidiary or received or retained any funds in violation
of any law, rule or regulation (including, without limitation, the Foreign
Corrupt Practices Act of 1977), which payment, receipt or retention of funds is
of a character required to be disclosed in the Registration Statement or the
Prospectus.

(rr) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(ss) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 24 below), did not, does not and will not, through
the completion of the Placement for which such Issuer Free Writing Prospectus is
used or deemed used, include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any Incorporated Document that has not been superseded or
modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by the Agent specifically for use
therein.

 

-17-



--------------------------------------------------------------------------------

(tt) No Conflicts. Neither the execution of this Agreement by the Company, nor
the issuance, offering or sale of the Placement Shares, nor the consummation by
the Company of any of the transactions contemplated herein, nor the compliance
by the Company with the terms and provisions hereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, other than, with respect to clause
(y) only, any violation that would not reasonably be expected to have a Material
Adverse Effect.

(uu) Sanctions. (i) The Company represents that, neither the Company nor any of
its Subsidiaries (collectively, the “Entity”) or, to the Entity’s knowledge, any
director, officer, employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this paragraph (uu), “Person”) that
is, or is owned or controlled by a Person that is:

(A) the subject of any applicable sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions administered by the U.S. Department of Treasury’s Office of Foreign
Assets Control or other relevant sanctions authority (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria).

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory in violation of any applicable Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past five (5) years, it has
not knowingly

 

-18-



--------------------------------------------------------------------------------

engaged in, is not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(vv) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.

(ww) Compliance with Laws. Each of the Company and its Subsidiaries: (A) is and
at all times has been in compliance in all material respects with all statutes,
rules, or regulations applicable to the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product manufactured or distributed by the Company or its Subsidiaries
(“Applicable Laws”), except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (B) has not
received any FDA Form 483, notice of adverse finding, warning letter, untitled
letter or other correspondence or notice from the FDA or any other governmental
authority alleging or asserting noncompliance with any Applicable Laws or any
licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”); (C) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and are not in material
violation of any term of any such Authorizations; (D) has not received notice of
any claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any governmental authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and has no knowledge that any such
governmental authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) has not received
notice that any governmental authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission),
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; and (G) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post-sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action. Without
limiting the generality of the foregoing, neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any of their respective
employees, officers, directors and agents, nor any of their respective business
operations, is in violation of any applicable Health Care Laws, except where the
failure to be in compliance would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. For purposes of
this Agreement, “Health Care Laws” means: (i) the

 

-19-



--------------------------------------------------------------------------------

Federal Food, Drug, and Cosmetic Act and the regulations promulgated thereunder,
including the U.S. Prescription Drug Marketing Act of 1987, as amended, and the
regulations promulgated thereunder; (ii) all federal, state, local and all
foreign health care related fraud and abuse laws, including, without limitation,
the U.S. Anti-Kickback Statute (42 U.S.C. Section 1320a-7b(b)), the U.S. Civil
False Claims Act (31 U.S.C. Section 3729 et seq.), Sections 1320a-7 and 1320a-7a
of Title 42 of the United States Code and the regulations promulgated pursuant
to such statutes; (iii) any criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”); (iv) the Standards for
Privacy of Individually Identifiable Health Information, the Security Standards,
the Standards for Electronic Transactions and Code Sets promulgated under HIPAA
(42 U.S.C. Section 1320d et seq.), the Health Information Technology for
Economic and Clinical Health Act (42 U.S.C. Section 17921 et seq.), and the
regulations promulgated thereunder and any state or non-U.S. counterpart thereof
or other law or regulation the purpose of which is to protect the privacy of
individuals or prescribers; (iv) the U.S. Controlled Substances Act; (v) any
laws or regulations that govern participation in or coverage or reimbursement
from any U.S. or state health care program, including but not limited to the
federal TRICARE statute (10 U.S.C. §1071 et seq.), the Veterans Administration
drug pricing program (38 U.S.C. Section 8126), and any regulations promulgated
thereunder; (vi) quality, safety and accreditation standards and requirements of
any applicable federal, state, local or foreign laws or regulatory bodies; and
(vii) any and all other applicable health care laws and regulations in any
jurisdiction, as well as contractual agreements mandated by such laws.
Additionally, neither the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company, any of their respective employees, officers,
directors, agents or contractors has been excluded, suspended or debarred from
participation in any federal health care program or, to the knowledge of Company
and its Subsidiaries, is subject to an inquiry, investigation, proceeding, or
other similar matter that could subject the Company, any of its Subsidiaries, or
any of their respective employees, officers, directors, agents or contractors to
exclusion, suspension or debarment.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with Agent that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, may be necessary

 

-20-



--------------------------------------------------------------------------------

or advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Agent within a reasonable period of time before the filing and the
Agent has not reasonably objected in writing thereto within two (2) Business
Days (provided, however, that the failure of the Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and the Company has no obligation to provide the
Agent any advance copy of such filing or to provide the Agent any opportunity to
object to such filing if such filing does not name the Agent and does not relate
to the transactions contemplated by this Agreement, and provided, further, that
the only remedy Agent shall have with respect to the failure by the Company to
seek such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

(b) Notice of Commission Stop Orders. The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply in all material respects with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their

 

-21-



--------------------------------------------------------------------------------

respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430B under the Securities Act, it will use its best efforts to
comply with the provisions of and make all requisite filings with the Commission
pursuant to said Rule 430B and to notify the Agent promptly of all such filings.
If during such period any event occurs as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Agent to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement if, in the reasonable judgment of the
Company, it is in the best interests of the Company to do so.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Shares,
the Company will use its reasonable best efforts to cause the Placement Shares
to be listed on the Exchange.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents)
and all amendments and supplements to the Registration Statement or Prospectus
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Shares is required to be delivered under the
Securities Act (including all Incorporated Documents filed with the Commission
during such period), in each case as soon as reasonably practicable and in such
quantities as the Agent may from time to time reasonably request and, at the
Agent’s request, will also furnish copies of the Prospectus to each exchange or
market on which sales of the Placement Shares may be made; provided, however,
that the Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales. Without the prior written consent of Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the

 

-22-



--------------------------------------------------------------------------------

fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at-the-market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the later of the termination of this Agreement and the sixtieth (60th) day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice; provided, however, that such
restrictions will not apply in connection with the Company’s issuance or sale of
(i) Common Stock, options to purchase Common Stock or restricted stock units or
stock awards or Common Stock issuable upon the exercise or vesting of options or
other equity awards, pursuant to any employee, consultant or director stock
option or benefits plan, stock ownership plan or dividend reinvestment plan (but
not Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise or vesting of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, other business combinations or strategic alliances, or
offered and sold in privately negotiated transactions with vendors, customers,
investors, strategic partners or potential strategic partners, occurring after
the date of this Agreement which are not issued for capital raising purposes and
conducted in a manner so as not to be integrated with the offering of Placement
Shares hereby.

(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice, advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares becomes required under Rule 424(b) under the
Securities Act, the Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing date under Rule 424(b), a “Filing Date”), which
prospectus supplement will set forth, within the relevant period, the amount of
Placement Shares sold through the Agent, the Net Proceeds to the Company and the
compensation payable

 

-23-



--------------------------------------------------------------------------------

by the Company to the Agent with respect to such Placement Shares, and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

(l) Representation Dates; Certificates. (1) On or prior to the date of the first
Placement Notice and (2) following delivery of the first Placement Notice each
time during the term of this Agreement that the Company:

(i) amends or supplements (other than a prospectus supplement relating solely to
an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing restated financial statements or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with the certificates, in the forms attached hereto as Exhibit
7(l)(1) and 7(l)(2). The requirement to provide the certificates under this
Section 7(l) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers instructions for the sale of
Placement Shares hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Agent with the certificates under this
Section 7(l), then before the Company delivers the instructions for the sale of
Placement Shares or the Agent sells any Placement Shares pursuant to such
instructions, the Company shall provide the Agent with the certificates in
conformity with this Section 7(l) dated as of the date that the instructions for
the sale of Placement Shares are issued.

(m) Legal Opinions. (1) On or prior to the date of the first Placement Notice
and (2) unless waived by the Agent, the Company shall, within five (5) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver certificates in the form attached hereto as Exhibit 7(l)(1) and
7(l)(2) for which no waiver is applicable and excluding the date of this
Agreement, cause to be furnished to the Agent (A) a written opinion

 

-24-



--------------------------------------------------------------------------------

and negative assurance letter of Cooley LLP (“Company Counsel”), or other
counsel satisfactory to the Agent and (B) a written opinion of Global Patent
Group, LLC (“IP Counsel”), or other counsel satisfactory to the Agent, in each
case in form and substance satisfactory to Agent and its counsel, respectively,
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Company shall
be required to furnish to Agent no more than one opinion and negative assurance
letter from Company Counsel and no more than one opinion from the IP Counsel
hereunder per calendar quarter and the Company shall not be required to furnish
any such opinions or negative assurance letter if the Company does not intend to
deliver a Placement Notice in such calendar quarter until such time as the
Company delivers its next Placement Notice; provided, further, that in lieu of
such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

(n) Comfort Letter. (1) On or prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver certificates in the form attached
hereto as Exhibit 7(l)(1) and 7(l)(2) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause its independent
registered public accounting firm to furnish the Agent letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by the
Agent, the Company shall cause a Comfort Letter to be furnished to the Agent
within ten (10) Trading Days of the date of occurrence of any material
transaction or event requiring the filing of a Current Report on Form 8-K
containing material financial information, including the restatement of the
Company’s financial statements. The Comfort Letter from the Company’s
independent registered public accounting firm shall be in a form and substance
reasonably satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares, or pay
anyone any compensation for soliciting purchases of the Placement Shares other
than the Agent. Nothing to the contrary in this Agreement shall prohibit the
Company, at any time at which a Placement Notice is not in effect, from engaging
in sales of its Common Stock through public offerings, private placements or
otherwise, including through underwriters or placement agents.

 

-25-



--------------------------------------------------------------------------------

(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

(r) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Placement Shares (but in no event for less than one
year from the date of this Agreement); provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject. In
each jurisdiction in which the Placement Shares have been so qualified or
exempt, the Company will file such statements and reports as may be required by
the laws of such jurisdiction to continue such qualification or exemption, as
the case may be, in effect for so long as required for the distribution of the
Placement Shares (but in no event for less than one year from the date of this
Agreement).

(s) Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s financial statements in accordance with GAAP, (iii) that receipts and
expenditures of the Company are being made only in accordance with management’s
and the Company’s directors’ authorization, and (iv) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the Company’s assets that could have a material effect on
its financial statements. The Company and the Subsidiaries will maintain such
controls and other procedures, including, without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable regulations
thereunder that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or

 

-26-



--------------------------------------------------------------------------------

submits under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.

(t) Secretary’s Certificate; Further Documentation. On or prior to the date of
the first Placement Notice, the Company shall deliver to the Agent a certificate
of the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Certificate of
Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company, or a duly authorized
committee of the Board of Directors, authorizing the execution, delivery and
performance of this Agreement and the issuance of the Placement Shares and
(iv) the incumbency of the officers duly authorized to execute this Agreement
and the other documents contemplated by this Agreement. Within five (5) Trading
Days of each Representation Date, the Company shall have furnished to the Agent
such further information, certificates and documents as the Agent may reasonably
request.

8. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall reasonably deem necessary, (ii) the printing and
delivery to the Agent of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the out-of-pocket expenses of the Agent (including,
without limitation, the fees and disbursements of the counsel to the Agent),
payable upon the execution of this Agreement, in an amount not to exceed
$50,000; (vi) the qualification or exemption of the Placement Shares under state
securities laws in accordance with the provisions of Section 7(r) hereof,
including filing fees, but excluding fees of the Agent’s counsel, (vii) the
printing and delivery to the Agent of copies of any Permitted Issuer Free
Writing Prospectus and the Prospectus and any amendments or supplements thereto
in such number as the Agent shall reasonably deem necessary, (viii) the
preparation, printing and delivery to the Agent of copies of the blue sky
survey, (ix) the fees and expenses of the transfer agent and registrar for the
Common Stock, (x) the filing and other fees incident to any review by FINRA of
the terms of the sale of the Placement Shares including the fees of the Agent’s
counsel (subject to the cap, set forth in clause (v) above), and (xi) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

9. Representations and Covenants of Agent. Agent represents and warrants that it
is duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such

 

-27-



--------------------------------------------------------------------------------

states in which Agent is exempt from registration or such registration is not
otherwise required. Agent shall continue, for the term of this Agreement, to be
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which Agent is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement. Agent will comply with all applicable law and regulations in
connection with the Placement Shares, including but not limited to Regulation M.

10. Conditions to Agent’s Obligations. The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus if such post effective amendments or supplements
have not been made and become effective; (ii) the issuance by the Commission or
any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Placement Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement, the
Prospectus or material incorporated documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and so that, in the
case of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

-28-



--------------------------------------------------------------------------------

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect or any development that would reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

(e) Legal Opinion. The Agent shall have received the opinions and letters, as
applicable, of Company Counsel and the IP Counsel required to be delivered
pursuant to Section 7(m) on or before the date on which such delivery of such
opinion is required pursuant to Section 7(m).

(f) Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).

(g) Representation Certificates. The Agent shall have received the certificates
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificates are required pursuant to Section 7(l).

(h) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, certificates and other documents as
the Agent may reasonably request and which are customarily furnished by an
issuer of securities in connection with a securities offering. All such
certificates and other documents will be in compliance with the provisions
hereof.

(j) Securities Act Filings Made. All filings with the Commission with respect to
the Placement Shares required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

(k) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

 

-29-



--------------------------------------------------------------------------------

(l) FINRA. If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.

(m) No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 13(a).

11. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

(b) Agent Indemnification. Agent agrees to indemnify and hold harmless the
Company and its directors and each officer and director of the Company who
signed the

 

-30-



--------------------------------------------------------------------------------

Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 11(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto) or the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus in
reliance upon and in conformity with information furnished to the Company in
writing by the Agent expressly for use therein. The Company hereby acknowledges
that the only information that the Agent has furnished to the Company expressly
for use in the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto) are the statements set forth
in the sixth and seventh paragraphs under the caption “Plan of Distribution” in
the Prospectus.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted

 

-31-



--------------------------------------------------------------------------------

to practice in such jurisdiction at any one time for all such indemnified party
or parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party after the indemnifying party receives a written invoice
relating to the fees, disbursements and other charges in reasonable detail. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent if such consent is required
by this Section 11(c). No indemnifying party shall, without the prior written
consent of each indemnified party, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated by this Section 11 (whether or not any
indemnified party is a party thereto), unless such settlement, compromise or
consent (1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Agent may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Agent on the other
hand. The relative benefits received by the Company on the one hand and the
Agent on the other hand shall be deemed to be in the same proportion as the
total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by the
Agent (before deducting expenses) from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and the Agent, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agent, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agent agree that it would not be just and equitable if contributions
pursuant to this Section 11(d) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with

 

-32-



--------------------------------------------------------------------------------

investigating or defending any such action or claim to the extent consistent
with Section 11(c) hereof. Notwithstanding the foregoing provisions of this
Section 11(d), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 11(d),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 11(d) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought. Except for a settlement entered into pursuant to
the last sentence of Section 11(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 11(c) hereof.

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

13. Termination.

(a) The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been

 

-33-



--------------------------------------------------------------------------------

suspended or limited, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 8 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination. If the Agent elects to
terminate this Agreement as provided in this Section 13(a), the Agent shall
provide the required notice as specified in Section 14 (Notices).

(b) The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 11, Section 12, Section 18, Section 19 and Section 20 hereof
shall remain in full force and effect notwithstanding such termination.

(c) The Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 11, Section 12, Section 18 and Section 19 hereof shall remain
in full force and effect notwithstanding such termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), or (c) above or otherwise by mutual agreement
of the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 11, Section 12,
Section 18 and Section 19 shall remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:         Capital Markets

Facsimile:         (212) 307-3730

 

-34-



--------------------------------------------------------------------------------

with copies to

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:         General Counsel

Facsimile:         (212) 307-3730

and with a copy to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attention:         Cheston J. Larson, Esq.

Facsimile:         (858) 523-5450

and if to the Company, shall be delivered to:

Cytokinetics, Incorporated

280 East Grand Avenue

South San Francisco, CA 94080

Attention:          Chief Financial Officer

Facsimile:         (650) 624-1133

Copy to:            General Counsel

with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attn: Michael E. Tenta, Esq.

Fax: (650) 849-7400

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) by Electronic
Notice as set forth in the next paragraph, (iii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier or (iv) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving

 

-35-



--------------------------------------------------------------------------------

Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be sent to
the requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Agent may assign
its rights and obligations hereunder to an affiliate, so long as such affiliate
is a registered broker-dealer, thereof without obtaining the Company’s consent.

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE

 

-36-



--------------------------------------------------------------------------------

HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20. Use of Information. The Agent may not provide any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

22. Effect of Headings.

The section and exhibit headings herein are for convenience only and shall not
affect the construction hereof.

 

-37-



--------------------------------------------------------------------------------

23. Permitted Free Writing Prospectuses.

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, and the Agent represents, warrants and agrees that,
unless it obtains the prior consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

24. Absence of Fiduciary Relationship.

The Company acknowledges and agrees that:

(a) the Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) The Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

(d) it is aware that the Agent and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a

 

-38-



--------------------------------------------------------------------------------

fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Agent’s obligations under this Agreement and to
keep information provided by the Company to the Agent and the Agent’s counsel
confidential to the extent not otherwise publicly-available.

25. Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Signature Page Follows]

 

-39-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours, CYTOKINETICS, INCORPORATED By:  

/s/ Sharon A. Barbari

Name:   Sharon A. Barbari Title:   Executive Vice President and Chief Financial
Officer ACCEPTED as of the date first-above written: CANTOR FITZGERALD & CO. By:
 

/s/ Jeffrey Lumby

Name:   Jeffrey Lumby Title:   Senior Managing Director

 

[SIGNATURE PAGE]

CYTOKINETICS, INCORPORATED – SALES AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:    Cytokinetics, Incorporated To:    Cantor Fitzgerald & Co.    Attention:
                     Subject:    Placement Notice Gentlemen:   

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Cytokinetics, Incorporated, a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated [●], 2015, the Company
hereby requests that the Agent sell up to                      of the Company’s
Common Stock, par value $0.001 per share, at a minimum market price of
$         per share, during the time period beginning [month, day, time] and
ending [month, day, time].



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

The Company

Robert Blum (rblum@cytokinetics.com)

Sharon Barbari (sbarbari@cytokinetics.com)

The Agent

Jeff Lumby (jlumby@cantor.com)

Josh Feldman (jfeldman@cantor.com)

Sameer Vasudev (svasudev@cantor.com)

With copies to:

CFControlledEquityOffering@cantor.com



--------------------------------------------------------------------------------

SCHEDULE 4

 

 

Subsidiaries

 

 

None.



--------------------------------------------------------------------------------

EXHIBIT 7(l)(1)

Form of Representation Date Certificate

The undersigned, the duly qualified and elected                     , of
Cytokinetics, Incorporated, a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(l)
of the Sales Agreement, dated [●], 2015 (the “Sales Agreement”), between the
Company and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

CYTOKINETICS, INCORPORATED By:  

 

Name:  

 

Title:  

 

Date:                     



--------------------------------------------------------------------------------

EXHIBIT 7(l)(2)

CYTOKINETICS, INCORPORATED

CFO CERTIFICATE PURSUANT TO SECTION 7(L)(2) OF THE SALES AGREEMENT

[            , 201  ]

I, the undersigned, as the Chief Financial Officer of Cytokinetics,
Incorporated, a Delaware corporation (the “Company”), and, solely in my capacity
as such, and based upon an examination of the Company’s consolidated audited and
unaudited financial records and statements undertaken by myself or members of my
staff who are responsible for the Company’s financial and accounting matters, do
hereby certify that (capitalized terms used herein without definition have the
meanings ascribed to them in the Sales Agreement):

(a) I am providing this certificate in connection with the issuance and sale by
the Company of shares of the Company’s common stock having aggregate sale
proceeds of up to $40.0 million (the “Shares”), pursuant to the Controlled
Equity Offering Sales Agreement, dated as of September 4, 2015 (the “Sales
Agreement”) between the Company and Cantor Fitzgerald & Co. (the “Agent”), as
described in the Registration Statement and Prospectus (the “Offering”).

(b) I am the duly elected, qualified and acting Chief Financial Officer of the
Company and am providing this certificate based on my examination of the
internal accounting records of the Company and its subsidiaries.

(c) I am knowledgeable with respect to the internal accounting records and
internal accounting practices, policies, procedures and controls of the Company
and its subsidiaries and have responsibility for financial and accounting
matters with respect to the Company and its subsidiaries.

(d) I have reviewed the financial data and information identified by the Agent
in certain pages from, or incorporated by reference into, the Registration
Statement and the Prospectus, attached hereto as Annex A (the “Identified
Information”) and have compared such Identified Information to the accounting
records of the Company and determined that such Identified Information is true,
correct and accurate in all material respects and that the Identified
Information does not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(e) This certificate has been prepared for the benefit of the Agent in
connection with the Offering, and the Agent is entitled to reasonably rely on
this CFO Certificate for any purpose related to the Offering.

Latham & Watkins LLP and Cooley LLP are entitled to rely on this certificate in
connection with the respective opinions or negative assurance letters such firms
are rendering pursuant to the Sales Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

 

Name:   Sharon A. Barbari Title:   EVP Finance and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 23

Permitted Free Writing Prospectus

None.